Exhibit 10.3.5

EXECUTION COPY

AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
(this “Amendment”), dated as of June 18, 2018, is among RPM FUNDING CORPORATION,
a Delaware corporation (“Buyer”), and each of the entities listed on the
signature pages hereto as an “Originator” (each, an “Originator”; and
collectively, the “Originators”).

RECITALS

1.    Buyer and the Originators are parties to that certain Second Amended and
Restated Receivables Sale Agreement, dated as of May 9, 2014 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”).

2.    Concurrently herewith, Buyer, RPM International Inc., Wells Fargo National
Association, PNC Bank, National Association and PNC Capital Markets LLC are
entering into that certain Amendment No. 3 to Amended and Restated Receivables
Purchase Agreement, dated as of the date hereof (the “RPA Amendment”).

3.    Buyer and the Originators desire to amend the Agreement as hereinafter set
forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1.    Amendment to the Agreement. The definition of “Excluded
Receivable” set forth in Exhibit I to the Agreement is hereby amended and
restated as follows:

“Excluded Receivable” means any account or other right to payment arising from
the sale of goods or the rendering of services by Rust-Oleum Corporation and the
Obligor of which is either (i) Lowe’s Companies, Inc. or its Subsidiaries or
(ii) Advance Stores Company, Incorporated or its Subsidiaries.

SECTION 2.    Representations and Warranties. Each of the Originators and Buyer
hereby represents and warrants to each other, the Purchasers and the
Administrative Agent as follows:

(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents (including the Agreement, as amended hereby)
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).

(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within its corporate or limited
liability company powers, as applicable, and have been duly authorized by all
necessary action on its part.

 

728495310 14448925

    



--------------------------------------------------------------------------------

This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with their terms.

(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Amortization Event,
Potential Amortization Event, Termination Event or Potential Termination Event
exists or shall exist.

SECTION 3.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof subject to the satisfaction of each of the following
conditions precedent:

(a)    receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto; and

(b)    receipt by the Administrative Agent of such other documents and
instruments as the Administrative Agent may reasonably request prior to the date
hereof.

SECTION 4.    Authorization to File Financing Statements. Upon the date hereof,
the Originators and the Buyer hereby authorize the Administrative Agent to file
(at the expense of the Buyer) one or more UCC-3 amendments in the form of
Exhibit A hereto amending the UCC-1 financing statements identified on Exhibit B
hereto.

SECTION 5.    Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Sale Agreement”, “the Second Amended and Restated
Receivables Sale Agreement”, “this Agreement”, “hereof”, “herein”, or words of
similar effect, in each case referring to the Agreement, shall be deemed to be
references to the Agreement as amended hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend, or supplement any provision of
the Agreement other than as specifically set forth herein.

SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 7.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

SECTION 8.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY THE
ORIGINATORS

 

728495310 14448925

   - 2 -   Fifth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

PURSUANT TO THE AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

SECTION 9.    Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

SECTION 10.    Transaction Document. This Amendment shall constitute a
Transaction Document.

SECTION 11.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 12.    Ratification. After giving effect to this Amendment and the
transactions contemplated hereby, all of the provisions of the Performance
Undertaking shall remain in full force and effect and the Performance Guarantor
hereby ratifies and affirms the Performance Undertaking and acknowledges that
the Performance Undertaking has continued and shall continue in full force and
effect in accordance with its terms.

[SIGNATURE PAGES TO FOLLOW]

 

728495310 14448925

   - 3 -   Fifth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

ORIGINATORS

DAP PRODUCTS INC. DRI-EAZ PRODUCTS, INC. KIRKER ENTERPRISES, INC. RUST-OLEUM
CORPORATION SAPPHIRE SCIENTIFIC INC. TREMCO INCORPORATED THE EUCLID CHEMICAL
COMPANY

WEATHERPROOFING

TECHNOLOGIES, INC.

TREMCO BARRIER SOLUTIONS, INC.

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Secretary

 

728495310 14448925

   S-1   Fifth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

RPM FUNDING CORPORATION

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Secretary

 

728495310 14448925

   S-2   Fifth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

Consented and Agreed:

RPM INTERNATIONAL INC.,

as Servicer and as Performance Guarantor

 

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Senior Vice President and General Counsel

 

728495310 14448925

    



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Purchaser

By: /s/ Eero Maki

Name: Eero Maki

Title: Managing Director

 

728495310 14448925

    



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser and as Administrative Agent

By: /s/ Michael Brown

Name: Michael Brown

Title: Senior Vice President

 

728495310 14448925

    